

115 HR 2214 IH: Government Shutdown Accountability and Economic Report Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2214IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. O'Halleran introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the payment of salary to Members of Congress in the event of a Government shutdown, to
			 direct the Congressional Budget Office to submit daily reports during the
			 period in which a Government shutdown is in effect on the effects of the
			 shutdown on the economy and the costs of the shutdown to taxpayers, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Government Shutdown Accountability and Economic Report Act of 2017. 2.Prohibiting pay of Members of Congress in event of government shutdown (a)Prohibition of Pay (1)In generalIf on any day during a pay period a Government shutdown is in effect, the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (B)the number of 24-hour periods during which the Government shutdown is in effect which occur during the pay period.
 (2)Effective dateThis subsection shall apply with respect to days occurring after the date of the regularly scheduled general election for Federal office held in November 2018.
				(b)Special rule for One Hundred Fifteenth Congress
 (1)Holding Salaries in EscrowIf on any day during the One Hundred Fifteenth Congress a Government shutdown is in effect, the payroll administrator of that House of Congress shall—
 (A)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during which the Government shutdown is in effect which occur during the pay period; and
 (B)deposit in an escrow account all amounts withheld under subparagraph (A). (2)Release of amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this subsection on the last day of the One Hundred Fifteenth Congress.
 (3)Exception for days occurring after general electionThis subsection does not apply with respect to any day during the One Hundred Fifteenth Congress which occurs after the date of the regularly scheduled general election for Federal office held in November 2018.
 (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
 (d)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means— (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
 (e)Member of Congress definedIn this section, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501).
			3.Reports by Congressional Budget Office on economic costs and costs to taxpayers of government
 shutdownNot later than 24 hours after each day on which a Government shutdown is in effect, the Director of the Congressional Budget Office shall submit a report to Congress containing information on each of the following, based on the most recent information available to the Director:
 (1)An estimate of the economic output lost on that day as the result of the Government shutdown. (2)An estimate of any decrease in gross domestic product for the quarter that will occur as the result of the Government shutdown.
 (3)The value of any assistance, including loans, grants, and contracts, that the Small Business Administration was unable to provide as the result of the Government shutdown.
 (4)The amount of any revenue for the National Park Service that was lost on that day as the result of the closure of National Park Service lands and historic sites.
 (5)An estimate of revenue lost on that day because of the effects of the Government shutdown on tourism and travel to and within the United States, including travel by foreign tourists.
 4.Determination of Government shutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.
		